Petitioner, Ralph Arnold, being in custody under an order of commitment made by James F. Keeshen, a Justice of the *Page 621 
Peace entered upon a preliminary examination had and held on the 1st day of June, 1916, at Purcell, filed in this court a verified petition for writ of habeas corpus, praying that he be allowed bail.
Attached to said petition is a copy of the information charging said petitioner with having shot and killed one Buck Trout on the 28th day of May, 1916, in McClain county. Also a transcript of the testimony taken upon the preliminary examination.
We have examined the record, and without entering into a discussion of the facts, we are of opinion that the application should be allowed.
It is therefore considered, ordered and adjudged that petitioner be admitted to bail and the same is fixed at the sum of ten thousand dollars, conditioned as by law required, bond to be approved by the court clerk of McClain county. Upon the giving and approval of the same, the petitioner to be released from custody.